Exhibit 10.1

FARMERS NATIONAL BANC CORP.

LONG-TERM INCENTIVE PLAN

The purpose of the Plan is to assist the Company and its Affiliates to attract
and retain talented executives in order to enhance shareholder value. The Plan
provides employees who are selected as Participants with financial rewards based
upon the achievement of Performance Objectives directed toward the sound and
financially healthy growth of the Company and its Affiliates.

ARTICLE I

DEFINITIONS

When used in the Plan, the following capitalized words, terms and phrases shall
have the meanings set forth in this Article I. For purposes of the Plan, the
form of any word, term or phrase shall include any and all of its other forms.

 

1.1 “Act” shall mean the Securities Exchange Act of 1934, as amended.

 

1.2 “Affiliate” shall mean any entity with whom the Company would be considered
a single employer under Section 414(b) or (c) of the Code, but modified as
permitted under any Code section relevant to the purpose for which the
definition is applied.

 

1.3 “Award” shall mean an award granted pursuant to Article IV of this Plan, the
settlement of which shall be conditioned upon the achievement of one or more
Performance Objectives during a Performance Period.

 

1.4 “Award Agreement” shall mean any written or electronic agreement between the
Company and a Participant that describes the terms and conditions of an Award.
If there is a conflict between the terms of the Plan and the terms of an Award
Agreement, the terms of the Plan shall govern.

 

1.5 “Board” shall mean the Board of Directors of the Company.

 

1.6 “Cause” shall mean, unless otherwise provided in the Award Agreement, the
occurrence of any one of the following events: (a) a Participant’s commission of
any intentional, reckless, or grossly negligent act which may result in material
injury to the good will, business or business reputation of the Company or an
Affiliate; (b) a Participant’s participation in any fraud, dishonesty, theft,
conviction of a crime, or unethical business conduct; (c) a Participant’s
violation of any written policy, rule or regulation of the Company or an
Affiliate; or (d) a Participant’s failure to adequately perform the
Participant’s job duties or to follow lawful and ethical directions provided to
the Participant.

 

1.7 “Change in Control” shall mean the occurrence of any of the following:

 

  (a)

the date that any person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person



--------------------------------------------------------------------------------

 

or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company;

 

  (b) the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12 month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company;

 

  (c) the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12 month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions; or

 

  (d) the date that a majority of members of the Board is replaced during any
twelve 12 month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election.

The foregoing definition of “Change in Control” shall be interpreted consistent
with the requirements of Section 409A of the Code.

 

1.7 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto. Where appropriate, a reference to the Code shall
also include the applicable Treasury Regulations and other official guidance
promulgated thereunder.

 

1.8 “Committee” shall mean the Compensation Committee of the Board, which will
be comprised of at least three directors, each of whom is a “non-employee”
director within the meaning of Rule 16b-3 under the Act, and, if applicable, an
“independent director” under the rules of the exchange on which the Company’s
common shares are listed.

 

1.9 “Company” shall mean Farmers National Banc Corp., an Ohio corporation, and
any successor thereto.

 

1.10 “Disabled” shall mean: (a) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (b) the Participant is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
Employees of the Participant’s employer; or (c) the Participant is determined to
be totally disabled by the Social Security Administration.

 

1.11

“Employee” shall mean any person who is a common law employee of the Company or
any Affiliate. A person who is classified as other than a common law employee
but who

 

-2-



--------------------------------------------------------------------------------

 

is subsequently reclassified as a common law employee of the Company or any
Affiliate for any reason and on any basis shall be treated as a common law
employee only from the date that reclassification occurs and shall not
retroactively be reclassified as an Employee for any purpose under the Plan.

 

1.12 “Participant” shall mean an Employee who is granted an Award under the
Plan.

 

1.13 “Performance Objective” shall mean those objective or subjective
performance objectives selected by the Committee pursuant to Article IV of this
Plan and the achievement of which shall be used to determine the amount payable
with respect to an Award at the end of the applicable Performance Period.

 

1.14 “Performance Period” shall mean the three-consecutive calendar year period
over which the achievement of the Performance Objectives is measured.

 

1.15 “Plan” shall mean the Farmers National Banc Corp. 2011 Performance
Incentive Plan, as set forth herein and as may be amended from time to time.

 

1.16 “Retirement” shall mean, unless otherwise provided in the Award Agreement,
a Participant’s Termination after attaining age 62.

 

1.17 “Termination” shall mean a Participant’s “separation from service” within
the meaning of Section 409A of the Code.

 

1.18 “Total Cash Compensation” shall mean the aggregate amount of base salary
and annual incentive compensation earned by a Participant during the Performance
Period divided by three.

ARTICLE II

ADMINISTRATION

 

2.1 In General. The Plan shall be administered by the Committee. The Committee
shall have full power and authority to: (a) interpret the Plan and any Award
Agreement; (b) establish the relevant Performance Objectives and the requisite
level of achievement of those Performance Objectives; (c) establish, amend and
rescind any rules and regulations relating to the Plan; (d) select Participants;
(e) establish the terms and conditions of any Award consistent with the terms
and conditions of the Plan; and (f) make any other determinations that it deems
necessary or desirable for the administration of the Plan.

 

2.2 Interpretation. The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or in any Award Agreement in the manner
and to the extent the Committee deems necessary or desirable. Any decision of
the Committee in the interpretation and administration of the Plan shall be made
in the Committee’s sole and absolute discretion and shall be final, conclusive
and binding on all persons.

 

-3-



--------------------------------------------------------------------------------

2.2 Delegation of Duties. In its sole discretion, the Committee may delegate any
ministerial duties associated with the Plan to any person (including Employees)
it deems appropriate; provided, however, that the Committee may not delegate
(a) any duties that it is required to discharge to comply with applicable law;
(b) its authority to grant Awards to any Participant who is subject to
Section 16 of the Securities Exchange Act of 1934.

ARTICLE III

ELIGIBILITY

Any Employee selected by the Committee shall be eligible to be a Participant in
the Plan.

ARTICLE IV

AWARDS

 

4.1 Grant of Awards. Subject to the terms and conditions of the Plan, the
Committee may grant Awards to Participants at any time. Each Award shall be
based on the Participant’s Total Cash Compensation and may be earned at the
“target,” “threshold” or “maximum” levels, depending on the corresponding
achievement of one or more Performance Objectives during the Performance Period
and the satisfaction of such other terms and conditions established by the
Committee in its sole discretion and set forth in the Award Agreement evidencing
the Award.

 

4.2 Performance Objectives. Performance Objectives may relate to the individual
Participant, the Company, one or more Affiliates, one or more of their
respective divisions or business units, or any combination of the foregoing, and
may be applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, in each case, as determined by
the Committee in its sole discretion. For purposes of determining Performance
Objectives, the Committee shall select objectives from the following performance
metrics:

 

  1. Revenue;

 

  2. Net earnings or net income (before or after taxes);

 

  3. Earnings per share;

 

  4. Deposit or asset growth;

 

  5. Net operating income;

 

  6. Return measures (including return on assets and equity);

 

  7. Fee income;

 

  8. Earnings before or after taxes, interest, depreciation and/or amortization;

 

  9. Interest spread;

 

  10. Productivity ratios;

 

  11. Share price (including, but not limited to, growth measures and total
shareholder return);

 

  12. Expense targets;

 

  13. Credit quality;

 

  14. Efficiency ratio;

 

  15. Market share;

 

  16. Customer satisfaction;

 

-4-



--------------------------------------------------------------------------------

  17. NIACC (net income after cost of capital);

 

  18. Texas ratio; and

 

  19. Strategic objectives (including, branding, mergers and acquisitions,
succession management, dynamic market response, new product development, expense
reduction initiatives, risk management and regulatory compliance).

The Committee shall assign each Performance Objective a relative weight and may
establish a requisite level of achievement of each Performance Objective, which
may include “threshold,” “target” and “maximum” levels of achievement.

 

4.3 Establishment of Performance Objectives. The Committee shall establish the
Performance Objectives with respect to any Award and the applicable Performance
Period in writing while the outcome of the applicable Performance Objectives is
substantially uncertain, but in no event later than the earlier of: (a) 90 days
after the beginning of the applicable Performance Period; or (b) the expiration
of 25% of the applicable Performance Period.

ARTICLE V

PAYMENT WITH RESPECT TO AWARDS

 

5.1 Certification of Performance. With respect to any Performance Period, the
Committee shall certify in writing whether the applicable Performance Objectives
and other material terms and conditions of each Award have been satisfied, and,
if so, determine the amount payable with respect to each Award for the
Performance Period. To the extent that the achievement of the Performance
Objectives occurs between two stated levels, the level of achievement will be
interpolated. The Committee, in its sole discretion, may reduce the amount
payable upon settlement of an Award.

 

5.2 Payment of Awards. Payment with respect to an Award shall be made as soon as
reasonably practicable after the certification described in Section 5.1, but in
no event more than 60 days after the end of the Performance Period.

 

5.3 Modifying Awards. The Performance Objectives relating to any Award may be
determined without regard to extraordinary items or adjusted, as the Committee
deems equitable, in recognition of unusual or non-recurring events affecting the
Company and/or its Affiliates or changes in applicable tax laws or accounting
principles.

 

5.4 Clawback. If the Company is required to prepare an accounting restatement
due to material non-compliance of the Company, as a result of misconduct by a
Participant, with any financial reporting requirement under any applicable laws,
the Participant shall reimburse the Company for all amounts received under the
Plan within 30 days after receipt of notice of the same from the Company.

 

-5-



--------------------------------------------------------------------------------

ARTICLE VI

TERMINATION OF EMPLOYMENT; CHANGE IN CONTROL

 

6.1 Effect of Termination. Except as otherwise provided in the related Award
Agreement or as set forth below, if a Participant’s employment Terminates for
any reason prior to the end of a Performance Period, the Participant shall
forfeit any right to payment with respect to an Award for such Performance
Period. Notwithstanding the foregoing:

 

  (a) Death, Disability or Retirement. If a Participant dies becomes Disabled or
Retires during the last 12 months of a Performance Period, the Participant shall
be entitled to payment with respect to an Award for that Performance Period. The
amount of payment (if any) shall be determined by multiplying the amount payable
for that Performance Period (as determined pursuant to Section 5.1) by a
fraction, the numerator of which is the number of whole months elapsed during
the Performance Period prior to the Participant’s death, Disability or
Retirement and the denominator of which is 36. Payment shall be made at the same
time and in the same form, and subject to the same conditions, as set forth in
Article V.

 

  (b) Termination for Cause. If a Participant is Terminated for Cause
(regardless of whether such Termination would also constitute a Retirement), the
Participant shall forfeit any right to payment with respect to any Award for any
Performance Period.

 

6.2 Effect of Change in Control. Except as otherwise provided in the related
Award Agreement, if a Participant is Terminated within two years following a
Change in Control, the Participant shall be entitled to receive a payment equal
to the amount payable with respect to all Awards if the relevant Performance
Objectives had been satisfied at the “target” level of achievement for the
Performance Period. Payment will be made in a single lump-sum cash payment
within 60 days following the date of termination.

 

6.3 Section 280G of the Code. Except as otherwise specified in the related Award
Agreement or in another written agreement between the Participant and the
Company or any Affiliate, if the Company concludes that any payment or benefit
due to a Participant under the Plan, when combined with any other payment or
benefit due to the Participant from the Company or any other entity
(collectively, the “Payor”), would be considered a “parachute payment” within
the meaning of Section 280G of the Code, the Payor will reduce the payments and
benefits due to the Participant under the Plan to $1.00 less than the amount
that would otherwise be considered a “parachute payment” within the meaning of
Section 280G of the Code. Any reduction pursuant to this Section 6.3 shall be
made in accordance with Section 409A of the Code.

 

-6-



--------------------------------------------------------------------------------

ARTICLE VII

EFFECTIVENESS; AMENDMENT OR TERMINATION OF THE PLAN

The Plan became effective upon its approval by the Board and shall continue in
effect until terminated by the Board. The Board or the Committee may amend or
terminate the Plan at any time; provided, however, that neither the amendment
nor the termination of the Plan may materially affect the rights of any
Participant with respect to any Award that has been settled as of the date of
the amendment or termination of the Plan, without such Participant’s consent.

ARTICLE VIII

MISCELLANEOUS

 

8.1 Non-Transferability. Except as described in Section 8.2 or as provided in a
related Award Agreement, an Award may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, except by will or the laws of
descent and distribution.

 

8.2 Beneficiary. Unless otherwise specifically designated by the Participant in
writing, a Participant’s beneficiary under the Plan shall be the Participant’s
spouse or, if no spouse survives the Participant, the Participant’s estate.

 

8.3 No Right to Continued Service or to Awards. The granting of an Award under
the Plan shall impose no obligation on the Company or any Affiliate to continue
the employment or services of a Participant or interfere with or limit the right
of the Company or any Affiliate to Terminate the employment of any Employee at
any time. In addition, no Employee shall have any right to be granted any Award,
and there is no obligation for uniformity of treatment of Participants. The
terms and conditions of Awards and the Committee’s interpretations and
determinations with respect thereto need not be the same with respect to each
Participant.

 

8.4 Tax Withholding. The Company or an Affiliate, as applicable, shall have the
power and the right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to an Award granted under the Plan.

 

8.5 Requirements of Law. The grant of Awards shall be subject to all applicable
laws, rules and regulations (including applicable federal and state securities
laws) and to all required approvals of any governmental agencies or national
securities exchange, market or other quotation system.

 

8.6 Governing Law. The Plan and all Award Agreements shall be governed by and
construed in accordance with the laws of (other than laws governing conflicts of
laws) the State of Ohio.

 

8.7

No Impact on Benefits. Awards are not compensation for purposes of calculating a
Participant’s rights under any employee benefit plan that does not specifically
require the

 

-7-



--------------------------------------------------------------------------------

 

inclusion of Awards in calculating benefits.

 

8.8 Successors and Assigns. The Plan shall be binding on all successors and
assigns of the Company and each Participant, including without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate, or any receiver or trustee in bankruptcy or representative of the
Participant’s creditors.

 

8.9 Section 409A of the Code. Awards granted pursuant to the Plan that are
subject to Section 409A of the Code, or that are subject to Section 409A but for
which an exception from Section 409A of the Code applies, are intended to comply
with or be exempt from Section 409A of the Code, and the Plan shall be
interpreted, administered and operated accordingly. Nothing in the Plan shall be
construed as an entitlement to or guarantee of any particular tax treatment to a
Participant, and none of the Company, its Affiliates, the Board or the Committee
shall have any liability with respect to any failure to comply with the
requirements of Section 409A of the Code.

 

8.10 Section 409A Payment Delay. If a Participant is determined to be a
“specified employee” (within the meaning of Section 409A of the Code and as
determined under the Company’s policy for determining specified employees), the
Participant shall not be entitled to payment or to distribution of any portion
of an Award that is subject to Section 409A of the Code (and for which no
exception applies) and is payable or distributable on account of the
Participant’s “separation from service” (within the meaning of Section 409A of
the Code) until the expiration of six months from the date of such separation
from service (or, if earlier, the Participant’s death). Such Award, or portion
thereof, shall be paid or distributed on the first business day of the seventh
month following such separation from service.

 

8.11 Savings Clause. In the event that any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

-8-